NUMBER
13-10-00595-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
RAUL MENDEZ,                                                                            Appellant,
 
                                                             v.
 
ELMITA VELEZ,                                                                               Appellee.

 ____________________________________________________________
 
                           On
appeal from the 445th District Court 
                                      of
Cameron County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
                           Before Justices Benavides, Vela, and Perkes
Memorandum Opinion
Per Curiam
            




Appellant,
Raul Mendez, proceeding pro se, appeals an order of the trial court rendered on
September 16, 2010.  This cause is before the Court because appellant has
failed to timely file his brief and has failed to comply with the appellate
rules and directives from this Court.  As stated herein, we dismiss the appeal
for want of prosecution.
The
appellant's brief in the above cause was due on March 31, 2011.   On April 28,
2011, the Clerk of the Court notified appellant that the brief had not been
timely filed and that the appeal was subject to dismissal for want of
prosecution under Texas Rule of Appellate Procedure 38.8(a)(1), unless within
ten days from the date of receipt of this letter, appellant reasonably
explained the failure and the appellee was not significantly injured by the
appellant's failure to timely file a brief.  On May 9, 2011, appellant sent a
letter to the Court requesting an extension of time to file his brief.  On May
11, 2011, the Clerk of the Court advised appellant that his request for an
extension was not in the form required by the appellate rules.  The Clerk
advised appellant to submit a motion and the $10.00 filing fee within ten days
from the date of this notice.  
On
May 12, 2011, appellee, Elmita Velez, filed an objection to appellant’s request
for an extension of time to file his brief.  According to the objection, Velez
would be prejudiced by any extension of time without a meritorious reason by
appellant.  Velez thus requested that appellant’s motion for extension of time
be denied.  
On
May 19, 2011, appellant again sent a letter to the Court requesting an
extension of time to file his brief.  On June 3, 2011, the Clerk of the Court
again advised appellant that his request for an extension failed to comply with
the appellate rules.  The Clerk advised appellant that his letter was not being
considered as a motion because it did not comply with Texas Rule of Appellate
Procedure 10.5(b).  The Clerk advised appellant to submit a proper motion
within ten days from the date of this notice.  
On
June 10, 2011, appellant filed a letter with the Court which does not address
his request for an extension of time, but instead appears to address the merits
of the appeal.  The letter cannot be considered as an appellate brief because
it fails to comply with Texas Rule of Appellate Procedure 38.1 concerning the
substantive requirements for an appellant’s brief.  Specifically, the letter,
accompanied with various attachments, fails to include any indicia of an
appellate brief as described by the rules:  the document does not state
concisely all issues or points presented for review; does not state concisely
and without argument the facts pertinent to the issues or points presented as
required by Rule 38.1(d); does not contain a clear and concise argument for the
contentions made, with appropriate citations to the authorities and to the
record; and does not contain an appendix as required by Rule 38.1(j).  
Appellant
has failed to comply with directives from the Clerk of the Court and has failed
to either reasonably explain his failure to file a brief, file a motion for
extension of time to file his brief, or file his brief.  Accordingly, the
appeal is DISMISSED FOR WANT OF PROSECUTION.  See Tex. R. App. P. 38.8(a), 42.3(b). 
PER CURIAM
 
Delivered and filed the 
29th day of August, 2011.